UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 18)* USA Truck, Inc. (Name of Issuer) Common Stock ($.01 par value) (Title of Class of Securities) (Cusip Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [ X ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.902 1. Name of Reporting Person IRS Identification No. of above person (entities only): James B. Speed 2. Check the Appropriate Box if a Member of a Group (See Instructions) [](a) [](b) 3. SEC Use Only 4. Citizenship of Place of Organization United States citizen NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 966,027 shares 6. Shared Voting Power None 7. Sole Dispositive Power 966,027 shares 8. Shared Dispositive Power None 9. Aggregate Amount Beneficially Owned by Each Reporting Person 966,027 shares 10. Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [X] 11. Percent of Class Represented by Amount in Row (9) 9.2% 12. Type of Reporting Person (See Instructions) IN Item 1. (a) Name of Issuer: USA Truck, Inc. (b) Address of issuer’s principal executive offices: 3200 Industrial Park Road Van Buren, AR 72956 Item 2. (a) Name of person filing: James B. Speed (b) Address of principal business office, or if none, residence: 2323 South 40th Fort Smith, AR 72903 (c) Citizenship: United States (d) Title of class of Securities: Common Stock, par value $.01 per share (e) CUSIP No. 902 Item 3. If this statement is filed pursuant to sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment advisor in accordance with section 240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with section 240.13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with section 240.13d-1(b)(1)(ii)(J); (k) [] Group, in accordance with section 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with section 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: As of December 31, 2010, the reporting person beneficially owned 966,027 shares of the issuer’s Common Stock.In addition, the reporting person’s wife owned 164,642 shares of such Common Stock and 12,454 shares of such Common Stock were held in trust (of which the reporting person’s wife is trustee) for the benefit of his daughter on that date.Pursuant to Rule 13d-4 under the Securities Exchange Act of 1934 (the “Act”), the reporting person disclaims beneficial ownership of the shares owned by his wife and held in trust by his daughter, and the filing of this Schedule 13G shall not be construed as an admission that the reporting person is, for the purposes of Section 13(d) or 13(g) of the Act, the beneficial owner of any of such shares. The reporting person acquired the shares beneficially owned by him prior to the registration of the issuer’s Common Stock under Section 12 of the Act, or in transactions exempt from reporting requirements pursuant to Section 13(d)(6)(A) of the Act, and, accordingly, is filing this Schedule 13G pursuant to Rule 13d-1(d) under the Act. (b) Percent of class: The 966,027 shares of Common Stock beneficially owned by the reporting person represented approximately 9.2% of the outstanding shares of Common Stock as of December 31, 2010. (c) Number of shares as to which such person has: a. sole power to vote or to direct the vote: 966,027 b. shared power to vote or to direct the vote: none c. sole power to dispose or to direct the disposition of: 966,027 d. shared power to dispose or to direct the disposition of: none Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 15, 2011 /s/ James B. Speed James B. Speed
